UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 28, 2016 BSQUARE CORPORATION (Exact name of Registrant as specified in its charter) Washington 000-27687 91-1650880 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 110 110th Ave NE, Suite 300 Bellevue, WA 98004 425-519-5900 (Address and Telephone Number of Registrant’s Principal Executive Offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On August 3, 2016, BSQUARE Corporation (the “Company”) announced its financial results for the quarter ended June 30, 2016. A copy of the Company’s press release announcing these financial results and certain other information is attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by this reference. The information in this Item 2.02 shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item2.05 Costs Associated with Exit or Disposal Activities. July 28, 2016, the Board of Directors (the “Board”) of the Company approved a restructuring plan that includes a workforce reduction in the Company’s professional engineering services group. The workforce reduction will impact 26 personnel, comprised of both employees and consultants, representing approximately 13% of the Company’s pre-reduction headcount. The Company has also redeployed 21 engineers from its professional engineering services group into the Company’s DataV R&D and DataV services groups.
